ORDER

Pro se federal prisoner Ricky Murks appeals a district court judgment that denied his 28 U.S.C. § 2255 motion. The *822parties have expressly waived oral argument pursuant to Rule 34(j)(3), Rules of the Sixth Circuit, and we agree that oral argument is not necessary. Fed. R.App. P. 34(a).
We affirm the district court’s judgment. Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), may not be applied retroactively in an initial § 2255 motion. Goode v. United States, 305 F.3d 378, - slip op. at 5 (6th Cir.2002).